Case 1:21-cv-04742-AT Document 15 Filed 08/17/?

 
 
 

DOCUMENT
LAW OFFICE OF

GI BO GABRIEL A. LEV nOCd FILED

DATE FILED: 8/17/2021

    

41 Flatbush Avenue, ist Floor, Brooklyn, New York 11217 Glevy@glpcfi

August 17, 2021

Hon. Analisa Torres

United Stated District Judge
United States Courthouse
500 Pearl Street

New York, NY 10007

RE: VOLMAN V. SANTA CLARITA RESTAURANT CORP. et al.
DOCKET NO. 1:21-cv-04742-AT

Dear Judge Torres:

The undersigned represents Josef Volman, the plaintiff in the above-referenced matter. I
write to respectfully request thirty (30) days to move for default judgment against both non-
appearing defendants.

To date, the defendants have not yet appeared, answered, or otherwise moved or
communicated with me. Defendants were served via service upon the Secretary of State on June
10, 2021 (ECF Nos. 12,13), and their time to answer has long expired. On July 14, 2021, I mailed
courtesy copies of the pleadings to both named defendants. It is clear neither defendant intends to
appear in this case. I therefore request that the discovery deadline currently due by August 25" be
stayed sine die and for thirty (30) days to move for default.

Thank you for your time and consideration on this matter.

Respectfully,

Gabriel A. Levy

GRANTED. The deadline scheduled for August 25, 2021, is
ADJOURNED sine die. By September 17, 2021, Plaintiff shall
move for default in accordance with Attachment A to the
Court’s Individual Practices in Civil Cases.

 

SO ORDERED.

Dated: August 17, 2021
New York, New York

On-

ANALISA TORRES
United States District Judge

 
